July 15, 1912. The opinion of the Court was delivered by
The defendant-appellant was indicted and convicted at November term of Court, 1911, for Spartanburg county, for violation of the dispensary law (acts 1909 and 1910) upon three counts, to wit: First, for the sale of alcoholic liquor in violation of section 1 of the act of 1909. Second, for maintaining a common nuisance in violation of section 1 of the act of 1910. Third, for storing alcoholic liquors for unlawful purposes in violation of section 1 of the act of 1909, and sentenced by his Honor, Judge Ernest Gary, to be confined at hard labor on the public works of Spartanburg county, or in the State penitentiary, for one year on the first count of the indictment, and at the expiration of that time to be confined at hard labor on the public works for a period of six months each, respectively, on the second and third counts of the indictment.
Thereupon defendant appealed and asks reversal of the same upon four grounds, to wit: *Page 63 
1. The Court erred in admitting a record purporting to be a record showing that the defendant had been convicted and sentenced in 1901 for selling liquor, over objection of defendant's counsel, without proving by the proper officer that the said record was a record in the office of the clerk of the Court of General Sessions of Spartanburg county, or any other county in the State.
2. The Court erred in overruling objection of defendant's counsel to the admission of the record, purporting to be a record showing that the defendant was convicted and sentenced in 1901 for violation of the dispensary laws, the error being that the introduction of said record was incompetent by way of reply.
3. The introduction of the record purporting to show that defendant was convicted and sentenced in 1901 for violation of the dispensary laws was erroneous, in that, (a) it was an improper method of attacking defendant's character as a witness, and (b) was irrelevant to the issue involved in the case for the reason that evidence of a conviction prior to 1909 had no bearing upon the prosecution for an offense against which an indictment had been preferred, based on the act of 1909, and (c) it was never proven that the record in question disclosed a prior conviction of the defendant at bar, in that the record of 1901 disclosed the conviction of one "W.E. Wooten," whereas the defendant in the instant case was indicted under the name of "Ed. Wooten," who denied that the conviction of W.E. Wooten applied to him.
4. The Court erred in imposing upon the defendant the increased sentence which section 11 of the act of 1909 provides in case of a second conviction of violation of the dispensary laws, the error being, that there was no evidence of a previous conviction of defendant under the act of 1909, which evidence was the sine qua non to the application of the increased penalty of the act. *Page 64 
As to Exceptions 1, 2 and 3, which questions his Honor's ruling in admitting in evidence the record of the Court of General Sessions, purporting to be a former conviction of the defendant-appellant, the record shows the following: "The solicitor offered to introduce a record of sentence against the defendant of 1901. Mr. Sims, for the defense, objected to its being introduced in evidence in reply." After ruling by the Court that it was competent, "Mr. Sims objects on the ground that the indictment referred to is against W.E. Wooten and not Ed. Wooten." These are the only grounds of objection made and the only ones ruled upon by his Honor, and the exceptions cannot be sustained as an examination of the record will disclose that the introduction of what purports to be the record of a former conviction was directly in reply to the evidence given by the defendant in his examination in chief, brought out by his attorney. But, further, his Honor allowed the defendant to go back on the stand and testify after this record had been introduced in reply by the State and defendant has no right to complain. It is very difficult for the trial Judge to carry all of the testimony in a case in his head and frequently he is in doubt as to what is strictly in reply, and valuable time would be consumed in ascertaining what has been testified to when that is the case. I see no reason why the Judge should not allow the testimony to be introduced and the other side allowed to reply to it. This certainly would cure any objection to it and render the admission of it harmless, as to it being in reply.
The defendant when recalled to the witness stand, admitted that one of the records introduced was against him and that he had paid the fine.
As to Exception 4. The acts of the legislature leave it discretionary with the trial Judge in sentencing a party convicted as to whether he will impose a fine or sentence of imprisonment, and his Honor imposed a sentence that was within his wise discretion and this exception *Page 65 
must be overruled. State v. Boyd, 35 S.C. 269,14 S.E. 620.
Judgment affirmed.